Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered June 10, 2003, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence of prior injuries to a child in his care was admissible to refute his assertion that the death of the victim in this case was accidental (see People v Henson, 33 NY2d 63 [1973]; People v Howard, 285 AD2d 560 [2001]; People v Davis, 216 AD2d 485 [1995]; People v Basir, 179 AD2d 662 [1992]; People v Sims, 110 AD2d 214 [1985]). Particularly in cases involving child abuse, evidence of prior bad acts is highly relevant to establish a lack of mistake or accident (see People v Henson, supra; People v Basir, supra).
The Supreme Court properly admitted into evidence two photographs depicting the victim’s head during the autopsy, as they were admitted to illustrate the testimony of the doctor who performed the autopsy (see People v Wood, 79 NY2d 958, 960 [1992]; People v Pobliner, 32 NY2d 356, 369 [1973], cert denied 416 US 905 [1974]). S. Miller, J.P., Krausman, Spolzino and Lifson, JJ., concur.